Citation Nr: 9934729	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for bilateral hearing loss and bilateral 
chronic otitis media.

In a July 1997 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and bilateral chronic otitis media.  Having 
reopened the veteran's claims, the Board then remanded the 
case to the RO for further evidentiary development.  The 
requested development was completed by the RO and in March 
1999 a Supplemental Statement of the Case was issued in which 
the RO continued to deny service connection for bilateral 
hearing loss and bilateral chronic otitis media.  The claims 
folder was then returned to the Board for adjudication.


FINDINGS OF FACT

1.  The credible and probative evidence of record shows that 
the veteran's chronic bilateral otitis media was incurred in 
service.

2.  The credible and probative evidence of record shows that 
the veteran's bilateral hearing loss was incurred as a result 
of acoustic trauma experienced in service.



CONCLUSIONS OF LAW

1.  Service connection for chronic bilateral otitis media is 
warranted.  38 U.S.C.A. § 1110 (West 1991).

2.  Service connection for bilateral hearing loss is 
warranted.  § 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and for chronic bilateral otitis media.  In the 
interest of clarity, the Board will first discuss the law and 
regulations pertinent to a service connection claim.  The 
Board will then proceed to discuss the factual background 
surrounding the veteran's claims.  The Board will then 
separately analyze the issues on appeal.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury. 

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. at 488, 495- 496 (1997).

Service connection may also be granted for a disability, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 505, 505 (1992);  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Factual Background

A Notice of Separation dated November 20, 1945, reflects that 
the veteran served as a gunnery and ordinance operator in the 
Asiatic-Pacific Theater during World War II.

Upon induction, the veteran's hearing was found to be within 
normal limits and an examiner noted "normal" for the 
veteran's ears.  Service medical records reflect that in July 
1943, the veteran was hospitalized for 24 days for bilateral 
otitis media.  Subsequent service medical records are 
negative for any further treatment or diagnoses regarding the 
veteran's ears.

Upon discharge, the veteran's hearing was again found to be 
within normal limits and an examination of his ears was 
reportedly normal.  A history of acute bilateral otitis media 
in 1943 was noted.

In January 1946, a VA physical examination was conducted.  
The VA examiner found that the veteran's hearing was normal 
and that there was no evidence of bilateral otitis media.

A surgical report dated in June 1982 shows that the veteran 
underwent a left tympanoplasty with formalin-treated 
autogenous fascia gaft.  A diagnosis of chronic otitis media 
with perforation and conductive hearing loss was noted.

VA treatment records dated from November 1987 to August 1988 
reflect ongoing complaints and treatment for chronic otitis 
media and hearing loss.  In November 1987, the veteran 
reported a history of acute otitis media in service and 
surgery in 1982.  Upon examination, a VA examiner noted 
cerumen blockage in both ear canals.  The veteran was 
diagnosed with a history of chronic otitis media.  During an 
August 1988 audiological evaluation, the veteran was 
diagnosed with mild mixed hearing loss in the right ear and 
severe to profound primary conductive hearing loss in the 
left ear.

Throughout 1989 and 1990, the veteran continued to receive VA 
outpatient treatment for chronic otitis media and hearing 
loss.  In May 1989, a VA examiner noted a history of fungus 
infections in the left ear since World War II.  A VA surgical 
report dated in July 1989 shows that the veteran underwent a 
left canal wall up tympanomastoidectomy for chronic 
suppurative otitis media.  A physician consultation report 
dated in August 1990 describes a history of recurrent 
purulent otitis with drainage following service, which 
reportedly led to the veteran's two prior surgeries.  The 
veteran reported that he had a significant fungal infection 
during service, which resulted in hospitalization for 27 
days.  Based upon the veteran's statements, the August 1990 
VA physician concluded that "it sure seems to me that he 
ought to be service connected." 

Private treatment records from Dr. R.C.H. dated between 
August 1991 to October 1991 reflect additional treatment for 
ear problems.  In August 1991, the veteran reported a history 
of a bad left ear since the war with two previous surgeries.  
Upon examination, Dr. R.C.H. found a cerumen impaction in the 
left ear and evidence of a previous mastoidectomy with 
concavity of the left ear.  The veteran was diagnosed with 
otitis media, with cerumen of the right ear and probable 
perforation of the left ear with possible cholesteatoma.  In 
an August 1991 audiogram, the veteran was diagnosed with mild 
sensorineural hearing loss in the right ear and severe 
conductive hearing loss on the left.

In July 1997, the Board remanded the veteran's claims for 
further evidentiary development.  Specifically, the RO was 
asked to schedule the veteran for an examination to determine 
the etiology of his claimed otitis media.  Accordingly, the 
veteran was provided with an examination by Dr. D.H., a 
private Ear, Nose, and Throat specialist, in February 1998.  
In his examination report, Dr. D.H. noted that the veteran 
was suffering from dementia due to Alzheimer's disease and 
was unable to recall his medical history.  Dr. D.H. further 
noted that during the examination, an extensive amount of wax 
and debris were removed from the veteran's ears, and that his 
left ear had a large mastoid cavity, which was packed full of 
wax, purulence, and fungal hyphae.  Dr. D.H. diagnosed the 
veteran with a mastoid bowl infection status-post 
mastoidectomy with tympanic graft perforation, and bilateral 
sensorineural hearing loss with conductive hearing loss in 
the left ear.  Dr. D.H. reported that with the information 
presented in the claim's folder, and the veteran's inability 
to answer questions due to his dementia, he was unable to 
answer the questions posed by the Board's remand.  To the 
extent that Dr. D.H. did address etiology, the physician 
appears to have done so only in regard to tinnitus and not to 
otitis media.  Dr. D.H. reported only that he was unable to 
determine whether the veteran's "tinnitus" was related to 
service.  In an addendum to his report dated in February 
1999, Dr. D.H. reiterated the veteran's recorded medical 
history but still did not comment on the etiology of his 
chronic otitis media.

In February 1998, a VA audiological evaluation was also 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50
75
LEFT
60
70
85
80
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 52 in the left ear.  The VA 
audiologist noted that the veteran and his guardian reported 
a history of noise exposure in service, which included a bomb 
exploding at close range in World War II.  The veteran was 
diagnosed with mild-to-severe sensorineural hearing loss in 
the right ear and moderately severe-to-profound mixed hearing 
loss in the left ear.  The VA audiologist concluded that 
"the sensori-neural portion of the [veteran's] hearing loss 
can be attributed to the noise exposure while in service."

In October 1999 the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1999).  Specifically, a physician was asked to 
review the evidence of record and determine the nature and 
etiology of the veteran's chronic otitis media.  The 
physician was also asked to comment on whether it was at 
least as likely as not that the veteran's chronic otitis 
media was related to his in-service episode of otitis media.

In November 1999, in response to the Board's request, Dr. 
G.T., Chief of Otolaryngology/Head & Neck Surgery at the VA 
Western New York Health Care System, reviewed the veteran's 
claims folder.  Based upon the nature of chronic otitis 
media, and upon the veteran's own medial history, Dr. G.T. 
concluded that it was more likely than not that the veteran's 
chronic bilateral otitis media was related to his in-service 
episode of otitis media.  Dr. G.T. based this opinion in part 
upon the veteran's three-week period of hospitalization 
during service, which Dr. G.T. found implied a serious 
infection.  Dr. G.T. also based this opinion on the fact that 
the veteran's initial claim for service connection was filed 
immediately in after his discharge in 1945 rather than years 
after service.

In explaining his conclusion, Dr. G.T. indicated that the 
term "chronic otitis media" specifically referred to a 
chronic middle ear infection with a chronic perforation often 
involving a cholesteatoma, which is a sac or ball containing 
desquamated dead skin cells.  Dr. G.T. explained that 
cholesteatoma formation was a slow process that may span 30 
to 50 years before diagnosis, and that such perforations 
might be difficult to see and diagnosis even upon examination 
by an otolaryngologist, unless there was a current or recent 
history of drainage.  Thus, after considering the nature of 
this disorder in light of the veteran's documented medical 
history, Dr. G.T. diagnosed the veteran with chronic tympanic 
membrane perforations with cholesteatoma and chronic 
recurrent purulent otitis media of bacterial and fungal 
etiology.  Dr. G.T. concluded that it was more likely than 
not that these conditions were the result of infectious 
otitis medial associated with the veteran's July 1943 fungal 
infection. 

Analysis

Preliminary Matters

As an initial matter, the Board finds the veteran's claims to 
be well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented claims which 
are plausible or capable of substantiation.  See Caluza, 
7 Vet. App. at 506.

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107.  As noted above, this case was 
remanded in July 1997 for additional evidentiary development, 
which was completed by the RO.  In order to clarify the 
medical evidence, the Board requested and obtained the expert 
medical opinion from VHA described above.  Thus, there now is 
ample medical and other evidence of record, the veteran has 
been provided with a recent physical examination, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Therefore, the Board finds that all facts that are 
relevant to this issue have been properly developed and that 
no further action is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chronic bilateral otitis media

The veteran and his representative essentially contend that 
his chronic bilateral otitis media is related to his in-
service episode of acute otitis media.  Specifically, the 
veteran's contends that he has experienced ongoing bilateral 
ear infections and other ear problems since his initial 
episode in July 1943.

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection chronic bilateral otitis media.  In 
reaching this conclusion, the Board finds the most probative 
evidence of record to be recent VA outpatient treatment 
records showing several diagnoses of chronic bilateral otitis 
media, and the November 1999 report of Dr. G.T., who 
thoroughly reviewed the veteran's medical history and 
determined that it was more likely than not that the 
veteran's current bilateral otitis media was related to his 
in-service episode of acute otitis media.  The Board further 
finds that Dr. G.T.'s opinion appears to be consistent with 
the medical history reported by several VA and private 
examiners, who noted ear infections and other ear problems 
since World War II.  Furthermore, the Board finds Dr. G.T.'s 
opinion to be more probative than the opinion of Dr. D.H. who 
appears to have addressed only the etiology of the veteran's 
tinnitus, and not his claimed bilateral otitis media.

Accordingly, as the competent medical evidence of record 
demonstrates that the veteran's current bilateral otitis 
media is related to service, and because there is no credible 
evidence indicating otherwise, the Board finds that service 
connection for bilateral otitis media is warranted.  Thus, 
the benefit sought on appeal is granted.

Bilateral hearing loss

The veteran also contends that his bilateral hearing loss is 
due to both his July 1943 episode of otitis media and to 
exposure to loud noise during service.  Specifically, the 
veteran asserts that his bilateral hearing loss is due at 
least in part to exposure to bomb explosions during World War 
II.  

The Board initially points out that service connection for 
defective hearing may be established only when audiometric 
test results, including speech recognition scores, have 
reached a certain level.  The provisions of 38 C.F.R. § 3.385 
provide that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater, or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In this case, the results of the 
veteran's February 1998 VA audiological evaluation show that 
his bilateral hearing loss disability meets the criteria as 
set forth above.

Furthermore, the Board also points out that although there is 
no evidence of a sensorineural hearing loss disability within 
one year of discharge so as to warrant presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309, the February 
1998 VA audiologist specifically concluded that the 
sensorineural portion of the veteran's bilateral hearing loss 
can be attributed to his exposure to load noises during 
World War II.  See 38 C.F.R. § 3.303(d); See also Cosman, 3 
Vet. App. at 505; and Godfrey, 2 Vet. App. at 356.  

Therefore, as the competent medical evidence of record 
demonstrates that the veteran's current hearing loss 
disability is due to in-service noise exposure, the Board 
finds that a grant of service connection for bilateral 
hearing loss is warranted.  The benefit sought on appeal is 
accordingly granted.

Additional comment

The veteran has also contended that his bilateral hearing 
loss is related to his in-service episode of acute otitis 
media.  38 C.F.R. § 3.310 (1999).  However, service 
connection for bilateral hearing loss having been granted on 
a separate basis, the Board finds that the veteran's 
assertions in this regard have essentially been rendered 
moot.
ORDER

Entitlement to service connection for chronic bilateral 
otitis media is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

